Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 1 of 38
                                                                                  OIC-NC-2017

          SERIES 1 OF OXFORD INSURANCE COMPANY NC LLC
                    Actual Net Loss Insurance Policy

                                    DECLARATIONS

Named Insured:                                         Policy Number: BSL-17-NC
Buckley Sandler, LLP


Effective Date: 12/30/2017 (12:01 a. rn.)
Expiration Date: 12/30/2018 (12:01 a.m.)
Retroactive Date: 12/30/2014 (12:01 a.m.)

fN RETURN FOR THE PAYMENT OF THE PREMIUM SHOWN BELOW, AND SUBJECT TO ALL
THE TERMS OF THIS POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE STATED
IN THiS POLICY. THIS IS A CLAIMS MADE POLICY.

      ~~~               ~               Initial           Limit of Liability
Schedule of Events:                     Effective Date:   Per Occurrence:      Deductible
Breach/Release of Data                  12/30/2017        $6,000,000           $0
Breach/Release of Data related to                                                ~~~~
Hacking and/or Virus Exposure           12/30/2017        $6,000,000           $0_ ___
Continent Business Interruption
                     __                 12/30/2017        $6,000,000           $0
Deductible Reimbursement (All Other)    12/30/2017        $6,000,000           $0
Employee Benefits Plan Administration
Error                                   12/30/2017        $6;000,000           $0
Employment Practices Liabilit~r         12/30/2017        $6,000,000           $0
Le islative and Re ulatory Changes      12/30/2017        $6,000,000           $0           _
Loss of Ke Emplo ee                     12/30/2017 ~      $6,000,000           $0
Political Risk                          12/30/2017        $6,000,000           $0~
Reputational Risk _ _           ~       12/30/2017        $6,000,000           $0
Trade Credit                            12/30/2017        $6,000,000           $1,600,000


Aq~recaate Limit of Liabitit~i:                $~Z,000,00a


Premium:                                       $6, 010, 200



Issue Date: May 11, 2418


                                               Mary Claire Goff
                                               Authorized Person




{GFM-01038539.DOCX }

        Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 2 of 38
     Actual Net Loss Insurance Policy                                   OIC-NC-2017


                Series 1 of Oxford Insurance Company NC LLC


                            Actual Net Loss Insurance Policy



     This insurance policy is issued by Company to the Insured. This is a claims-made policy.
     The occurrence of any Scheduled Event must be reported by Insured during the Policy
     Period or the Grace Period under the terms of Section V of the Policy.
 THIS POLICY IS A REIMBURSEMENT POLICY. COMPANY HAS NO OBLIGATION TO
 INVESTIGATE OR DEFEND ANY CLAIMS AGAINST INSURED. COMPANY HAS NO
 DUTY TO DEFEND INSURED. ONLY INSURED IS ENTITLED TO PAYMENT BY
 COMPANY.
 VARIOUS PROVISIONS RESTRICT COVERAGE. READ THE ENTIRE POLICY
 CAREFULLY TO DETERMINE RIGHTS, DUTIES AND WHAT IS AND IS NOT
 COVERED.
 Words and phrases that appear in bold have special meaning.               Please refer to the
 Definitions (Section I).
 In consideration of the payment of the premium, in reliance on the representations made
 by Insured to Company, and subject to the terms of this Policy, Company agrees with
 Insured as follows:
I.      DEFINITIONS
           A. Actual Net Loss: Losses incurred by Insured as a result of a Scheduled Event.
              Actual Net Loss for which Company provides coverage in connection with each
              Scheduled Event is identified in the definition for such Scheduled Event and
              may include Claims Expenses, Covered Expenses, Claims Losses, Extra
              Expenses, and/or Income Loss, or such other measure of loss as is specified
              in the definition for such Scheduled Event.
           B. Administrative Action: Any lawsuit, hearing, audit, investigation, proceeding,
              review board, or similar activity or appeal held or initiated against Insured or
              against any director, officer or employee of Insured in his or her capacity as a
              director, officer or employee of such Insured, or claims against such director,
              officer or employee solely by reason of his or her acting in such capacity, by any
              local, county, state or federal government or agency or delegate thereof. A
              Scheduled Event caused by the initiation of an Administrative Action shall be
              deemed to first occur at the time that Insured has actual notice of the
              Administrative Action.
           C. Aggregate Limit of Liability: The most that Company will pay under this Policy,
              regardless of the number of occurrences of Scheduled Events or total amount of
 {GFM-01038559.DOC-}

         Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 3 of 38
            Actual Net Loss.        The Aggregate Limit of Liability is specified in the
            Declarations.
        D. Cancellation Date: The date that any cancellation of this Policy pursuant to
           Section VIII shall be effective. The Cancellation Date shall be specified by the
           party cancelling the Policy.
        E. Claim:
                  1.   A written demand or written threatened action made against Insured,
                       or a director, officer or employee of an Insured in his or her position
                       or capacity as a director, officer or employee of such Insured, or
                       claimed against such director, officer or employee solely by reason of
                       his or her serving in such capacity, for monetary damages or to cease
                       and desist activities allegedly conducted by Insured or such director,
                       officer or employee; or
                  2.   a complaint filed with any state or federal court demanding damages
                       or injunctive relief against Insured, or a director, officer or employee
                       of an Insured in his or her position or capacity as a director, officer or
                       employee of such Insured, or claimed against such director, officer or
                       employee solely by reason of his or her serving in such capacity; or
                  3.   any arbitration proceeding initiated against Insured, or a director,
                       officer or employee of an Insured in his or her position or capacity as
                       a director, officer or employee of such Insured, or claimed against
                       such director, officer or employee solely by reason of his or her
                       serving in such capacity, demanding damages or injunctive relief
                       against Insured or such director, officer or employee; or
                  4.   the service of a subpoena on Insured pursuant to a civil or
                       administrative proceeding, whether or not Insured is a named party to
                       such proceedings.
            A Scheduled Event caused by the initiation of a Claim shall be deemed to first
            occur at the time that Insured receives written notice of the Claim.
        F. Claims Expenses: Reasonable and necessary costs, fees (including audit costs,
           attorney fees and expert fees) and expenses (other than expenses arising out of
           or that are related to any type of wages, salaries or fees of the employees,
           officers and/or directors of any Insured) incurred by an Insured as a result of a
           Claim or Administrative Action or in the investigation, defense or appeal of a
           Claim or an Administrative Action and actually paid by such Insured.
        G. Claims Losses: Amounts arising out of a Claim or Administrative Action that
           such Insured is legally obligated to pay, including damages, settlement
           amounts, legal fees and costs awarded pursuant to judgments, and payments
           made pursuant to Insured's obligation to defend or indemnify its officers,
           directors, employees or independent contractors, and that are actually paid by
           such Insured.

{GFM-01038559.DOC-}                        2

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 4 of 38
        H. Company: Series 1 of Oxford Insurance Company NC LLC, a special purpose
           captive insurance company licensed by the State of North Carolina.
        I. Covered Expenses: Costs, fees and expenses, other than Claims Losses,
           incurred by Insured as a result of a Scheduled Event during the twelve-month
           period starting with the date that the Scheduled Event first occurred and
           actually paid by such Insured.
        J. Covered Policy: Any commercial insurance policy issued to an Insured that is in
           force as of the Effective Date of the Policy or that is first issued to Insured
           during the Policy Period; provided that such policy is disclosed to Company
           prior to the Effective Date or, if issued during the Policy Period, within ten days
           of issuance. Covered Policy does not include any other insurance policy issued
           by Company or any employee health care insurance policy.
        K. Deductible: With respect to a Scheduled Event, the amount of the Deductible
           specified in the Declarations of this Policy.
        L. Effective Date: The Effective Date specified in the Declarations of this Policy.
        M. Expiration Date:     The Expiration Date specified in the Declarations of this
           Policy.
        N. Extra Expenses: Reasonable costs, fees and expenses incurred during the
           Period of Restoration to avoid or minimize Income Loss and actually paid by
           Insured.
        O. Grace Period: A period starting on the earlier of the Cancellation Date or the
           Expiration Date and ending thirty (30) days after the Cancellation Date or
           Expiration Date, as applicable. The Grace Period does not extend the Policy
           Period. In the event that this Policy is voided pursuant to Section IX.H of this
           Policy or cancelled due to non-payment of premiums, no Grace Period shall
           apply.

        P. Impaired Property: Tangible property, other than an Insured's Product or
           Insured's Work, that cannot be used or is less useful because:

                  1.   it incorporates an Insured's Product or Insured's Work that is
                       known or thought to be defective, deficient, inadequate or dangerous;
                       or
                  2.   an Insured has failed to fulfill the terms of a contract or agreement; if
                       such property can be restored to use by:
                       a. the repair, replacement, adjustment or removal of the Insured's
                          Product or Insured's Work; or
                       b. an Insured fulfilling the terms of the contract or agreement.
        Q. Income Loss: Loss of net profit (before taxes) that would have been earned by
           the Insured during the Period of Restoration in the absence of the Scheduled
{GFM-01038559.DOC-}                        3

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 5 of 38
            Event, taking into account the actual experience of the Insured's business
            before the Scheduled Event and the probable experience the Insured would
            have had without the Scheduled Event.
        R. Initial Effective Date: With respect to a Scheduled Event, the date specified as
           the Initial Effective Date in the Declarations of this Policy.
        S. Insured: Any person, partnership or organization named as an Insured in the
           Declarations or by an endorsement to this Policy.
        T. Insured's Product:.
                  1.   any goods or products, other than real property, manufactured, sold,
                       handled, distributed or disposed of by:
                       a. an Insured;
                       b. others trading under Insured's name; or
                       c. a person or organization whose business or assets an Insured has
                          acquired;
                  2.   containers (other than vehicles), materials, parts or equipment
                       furnished in connection with such goods or products.
        U. Insured's Work: Work or operations performed by an Insured or on an
           Insured's behalf and materials, parts or equipment furnished in connection with
           such work or operations.
        V. Key Customer: A third party to whom Insured provides goods or services, which
           third party:
                  1.   represents 10% or more of the Insured's annual gross revenue and is
                       reported to Company during the underwriting of this Policy; or
                  2.   is specified on a schedule to this Policy.
        W. Key Employee: A person:
                  1.   holding any of the officer positions created by the charter, constitution,
                       by-laws or any other similar governing document of an Insured; or
                  2.   who is a Chief Executive Officer, Chief Financial Officer; Chief
                       Administrative Officer; Executive Vice President or equivalent
                       leadership position with an Insured; or
                  3.   with specialized skills and efforts that are directly responsible for 10%
                       or more of the Insured's annual gross revenue and is reported to
                       Company during the underwriting of this Policy; or
                  4.   who is specified on a schedule to this Policy.
        X. Key Referral Source: A third party that regularly refers business to Insured that:
{GFM-01038559.DOC-}                        4

      Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 6 of 38
                  1.   represents 10% or more of Insured's annual gross revenue and is
                       reported to Company during the underwriting of this Policy; or
                  2.   is specified on a schedule to this Policy.
        Y. Key Supplier: A third party who provides services or delivers goods to Insured,
           or who provides goods or services brokered by Insured which third party:
                  1.   represents 10% or more of the annual value of merchandise, supplies,
                       parts, materials and services purchased or brokered by Insured and
                       is reported to Company during the underwriting of this Policy; or
                  2.   is specified on a schedule to this Policy.
        Z. Limit of Liability Per Occurrence: The maximum amount that the Company will
           pay with respect to any occurrence of a Scheduled Event, as specified in the
           Declarations of this Policy.
        AA. Named Insured: The Insured specified as the Named Insured in the
           Declarations or by an endorsement to this Policy.
        BB. Period of Restoration: The period of time beginning at the time of the
          Scheduled Event and ending on the earlier of:
                  1.   the date that Insured is able to produce goods and provide services
                       at the same level, efficiency and speed as before the Scheduled
                       Event; and
                  2.   twelve months from the date that the Scheduled Event first occurs.
        CC. Policy: This Actual Net Loss Insurance Policy, issued to the Insured,
        together with all endorsements and schedules hereto.
        DD. Policy Period: The period beginning with the Effective Date and ending on
        the earlier of the Cancellation Date, if any, or the Expiration Date.
        EE. Pollutant: Any form of energy or substance, natural or man-made, which has
        the ability to contaminate the environment, causing harmful effects and damaging
        nature in general.
        FF. Retroactive Date: The Retroactive Date specified in the Declarations of this
        Policy.
        GG. Scheduled Event: An event specified in the Declarations of this Policy, the
        occurrence of which causes a loss to an Insured. The Scheduled Events are
        defined as follows:
                  1.   "Administrative Actions" event, which means the initiation of an
                       Administrative Action, other than an Administrative Action related
                       to any duty imposed by rules or regulations promulgated by or
                       statutes administered by the Federal Aviation Administration, or
                       imposed by the Health Insurance Portability and Accountability Act, or
{GFM-01038559.DOC-}                        Jr

      Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 7 of 38
                       related to Insured's Medicare or Medicaid billing practices, related to
                       the Insured's provision of medical services, related to the Employee
                       Retirement Income Security Act of 1974, as amended (FRIBA), or
                       related to regulation of transportation or shipping. In connection with
                       an Administrative Actions event, Actual Net Loss shall include
                       Income Loss, Extra Expenses, Claims Expenses and Claims
                       Losses associated with the Administrative Action; however, Actual
                       Net Loss shall not include:
                       a. taxes found to be due as a result of any Administrative Action; or
                       b. benefits or wages found to be due or any funding shortfall under
                          any employee benefit plan found to be owing as a result of any
                          Administrative Action.
                  2.   "Aircraft Mechanical Breakdown" event, which means one of the
                       following events causing direct physical damage to aircraft owned or
                       leased by Insured and used in Insured's business, necessitating the
                       repair or replacement of such aircraft:
                       a. Mechanical breakdown, including rupture or bursting caused by
                          centrifugal force;
                       b. Artificially generated electrical current, including electrical arcing
                          that damages electrical devices, appliances and/or wires;
                       c. Bursting, cracking or splitting.
                       Ordinary wear and tear, depletion, deterioration, rust, corrosion,
                       erosion or settling of aircraft or the parts or instruments of such aircraft
                       do not qualify as an Aircraft Mechanical Breakdown event. Loss or
                       damage arising from misalignment, mis-calibration, tripping off-line, or
                       any condition which can be corrected by resettling, tightening,
                       adjusting or cleaning, or by the performance of maintenance does not
                       qualify as an Aircraft Mechanical Breakdown event. Actual Net Loss
                       in connection with an Aircraft Mechanical Breakdown event shall
                       include Income Loss and Extra Expenses, including reasonable
                       expenses incurred in repairing such aircraft including parts and labor,
                       and costs of renting temporary substitute aircraft. Actual Net Loss
                       shall not include costs incurred with respect to the performance of
                       maintenance.
                  3.   "Billing Errors &Omissions" event, which means the initiation of a
                       Claim based on an alleged wrongful act with respect to billing for
                       services rendered or goods provided, including alleged errors,
                       mistakes and misinterpretations. Actual Net Loss in connection with
                       a Billing Errors &Omissions event shall include Claims Expenses
                       and Claims Losses arising from such Claim; however Actual Net
                       Loss shall not include amounts that are refunded or returned by


{GFM-01038559.DOC-}                         6

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 8 of 38
                       Insured or otherwise recovered from Insured by any payee as a
                       result of such Claim.
                  4.   "Breach/Release of Data" event, which means the unauthorized
                       access to Insured's computer system, including Insured's operating
                       systems, software, hardware, and all communication and open system
                       networks and cloud networks, wheresoever hosted, arising out of
                       actual or alleged neglect, breach of duty or omissions by Insured,
                       which causes:
                       a. the unauthorized publication by anon-insured of an Insured's
                          client's personal or proprietary information which was held within
                          Insured's computer system; or
                       b. Insured's computer system to transmit, by e-mail or other means,
                          a virus to a third party.
                       Actual Net Loss associated with aBreach/Release of Data event
                       shall include Claims Expenses, Claims Losses and any Covered
                       Expenses arising from such event, including but not limited to
                       expenses associated with restoring or reconstructing lost electronic
                       data or computer programs or with notifying clients of any
                       unauthorized publication of their personal information.
                  5.   "Breach/Release of Data related to Hacking and/or Virus Exposure"
                       event, which means:
                       a. the unauthorized access to Insured's computer system, including
                          Insured's operating systems, software, hardware, and all
                          communication and open system networks and cloud networks,
                          wheresoever hosted, arising out of a virus, malicious instruction,
                          hacking, malware, phishing, or pretexting, which causes:
                             i.   the unauthorized publication of an Insured's clients
                                  personal or proprietary information which was held within
                                  Insured's computer system; or
                            ii.   Insured's computer system to transmit, by e-mail or other
                                  means, a virus to a third party; or
                       b. loss to Insured of electronic data or computer programs stored
                          within Insured's computer system, including Insured's operating
                          systems, software, hardware, and all communication and open
                          system networks and cloud networks, wheresoever hosted,
                          resulting directly from a virus, malicious instruction or denial of
                          service attack.
                       Actual Net Loss associated with aBreach/Release of Data related to
                       Hacking and/or Virus Exposure event shall include Claims Expenses,
                       Claims Losses, Income Loss and Extra Expenses associated with
                       such unauthorized access to Insured's computer system and
{GFM-01038559.DOC-}                       7

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 9 of 38
                       Covered Expenses arising from such event, including but not limited
                       to expenses associated with restoring or reconstructing lost electronic
                       data or computer programs.
                  6.   "Business Interruption" event, which means the interruption or
                       cessation of business of Insured for a period of no less than 24 hours,
                       caused by (a) direct physical loss or damage to property owned by
                       Insured or used in Insured's business operations, or (b) weather
                       events or other events resulting in the suspension of operations.
                       Actual Net Loss in connection with a Business Interruption event
                       shall include Income Loss and Extra Expenses.
                  7.   "Communicable Disease Liability" event, which means the initiation of
                       a Claim based on actual or alleged transmission of any disease that is
                       transmissible by infection or contagion through contact with humans
                       or animals, or through bodily fluids, contaminated objects, airborne
                       inhalation, or a similar agent, occurring on Insured's premises or
                       otherwise arising out of or in connection with Insured's business
                       operations. Actual Net Loss in connection with a Communicable
                       Disease Liability event shall include Claims Expenses and Claims
                       Losses arising from such Claim.
                  8.   "Computer System Failure" event, which means the breakdown of
                       Insured's computer system or the failure of software used by Insured
                       in its business; however, a breakdown or software failure resulting
                       from a virus, malicious instruction or denial of service attack shall not
                       qualify as a Computer System Failure event. Ordinary wear and tear,
                       depletion, deterioration, or obsolescence do not qualify as a Computer
                       System Failure event. Loss or damage arising from faulty installation
                       or updating of software or hardware, or any condition which can be
                       corrected by performance of maintenance does not qualify as a
                       Computer System Failure event. Actual Net Loss in connection with
                       a Computer System Failure event shall include Covered Expenses
                       such as rental or replacement equipment expenses, expenses
                       incurred in making systems and records compatible with new
                       equipment, data recovery expenses and consultants' fees related to
                       the foregoing, Income Loss, and Extra Expenses. Actual Net Loss
                       in connection with a Computer System Failure event shall not include
                       costs incurred with respect to the performance of maintenance.
                  9.   "Contingent Business Interruption" event, which means the
                       interruption or cessation of Insured's business for a period of no less
                       than 24 hours as a result of the interruptions to the business of any
                       supplier or customer of Insured, caused by physical damage or loss
                       to the property or location of such supplier or customer. Actual Net
                       Loss in connection with a Contingent Business Interruption event
                       shall include Income Loss and Extra Expenses, such as costs of
                       cover, costs of advertising and marketing for new suppliers or
                       customers, travel, lodging, meal and entertainment expenses incurred
{GFM-01038559.DOC-}                        $

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 10 of 38
                        in selection of a new supplier or customer, and miscellaneous extra
                        costs incurred in finding, meeting and negotiating with a new supplier
                        or customer including, but not limited to, costs to verify the
                        background and references of prospective new suppliers or
                        customers, and overtime pay and legal expenses incurred to draw up
                        supplier or customer contracts.
                  10.    "Continuing Resolution" event, which means the defunding of a
                        contract between Insured and the federal or any state or local
                        government pursuant to a continuing resolution of the legislative body
                        charged with appropriating funds for such contract. Actual Net Loss
                        in connection with a Continuing Resolution event shall include Income
                        Loss and Extra Expenses.
                  11. "Contractual Liability" event, which means the initiation of a Claim
                      against Insured by any party to a written contract with Insured to pay
                      or refund money related to that contract, to reduce the amount due to
                      Insured under that contract, or to pay costs and/or expenses, if such
                      obligation is in connection with any obligation contained in that
                      contract:
                        a. to repair, replace or otherwise make good any defects to any
                           design, engineering, materials and workmanship of any products
                           or equipment supplied by Insured under such contract including
                           but not limited to costs of packing, transportation, disconnection,
                           disassembly, disposal, repair, removal, engineering, materials,
                           remanufacture, redesign, modification, adjustment, reinstallation,
                           re-connection to equipment, re-testing, or re-inspection associated
                           with such repair or replacement; or
                        b. to reimburse the party for costs incurred by such party to repair,
                           replace or otherwise make good any defects to any design,
                           engineering, materials and workmanship of any products or
                           equipment supplied by Insured under such contract, including but
                           not limited to costs of packing, transportation, disconnection,
                           disassembly, disposal, repair, removal, engineering, materials,
                           remanufacture, redesign, modification, adjustment, reinstallation,
                           re-connection to equipment, re-testing, or re-inspection associated
                           with such repair or replacement, whether such reimbursement is in
                           the form of a payment made to such party or a reduction in amount
                           due the Insured; or
                        c. to re-perform any services deemed to be defective under such
                           contract, including any costs and expenses associated with such
                           re-performance; or
                        d. to reimburse the party for costs incurred by such party to re-
                           perform any services deemed to be defective under such contract,
                           including any costs and expenses associated with such re-
                           performance, whether such reimbursement is in the form of a
{GFM-01038559.DOC-}                        9

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 11 of 38
                          payment made to such party or a reduction in amount due the
                          Insured; or
                       e. to supply or adjust any item which is required for safe and reliable
                          operation or convenient maintenance or for achieving the
                          performance stipulated in such contract; or
                          to reimburse or refund to the party a portion of sums due Insured
                          under such contract as a result of Insured's failure to satisfy any
                          warranty or guarantee contained in such contract; or
                       g. to repair any damage to property owned or leased by the party, or
                          Insured's Work, that is caused by Insured's failure to satisfy any
                          warranty or guarantee contained in such contract; or
                       h. to indemnify any party to such contract from any suits, actions,
                          administrative proceedings, claims, demands, losses, damages,
                          costs and expenses as a result of Insured's failure to satisfy any
                          warranty or guarantee contained in such contract, including
                          reimbursement of a party to such contract for costs incurred in
                          affording Insured assistance in conducting such proceedings or
                          claims; or
                          to pay incidental or consequential damages to a party to such
                          contract resulting from Insured's breach of a guarantee or
                          warranty under a contract.
                       Actual Net Loss associated with a Contractual Liability event shall
                       include Claims Expenses, Claims Losses and Covered Expenses,
                       including but not limited to expenses to satisfy any obligation
                       contained in such contract and/or indemnify any party to such
                       contract.
                  12. "Crime" event, which means the unlawful taking of property to the
                      deprivation of the Insured or a third party, whether by an employee or
                      a third party, and whether such property is at the Insured's premises
                      or in transit, including takings accomplished by means of forgery,
                      embezzlement, burglary, robbery, fraud (including credit card fraud,
                      computer fraud and electronic funds transfer fraud) and extortion. A
                      Crime event shall be deemed to first occur at the time when Insured
                      first becomes aware of facts which would cause a reasonable person
                      to assume that a loss of a type covered by this Scheduled Event has
                      been or will be incurred, regardless of when the act or acts causing or
                      contributing to such loss occurred, even though the exact amount or
                      details of the loss may not then be known, or when an Insured first
                      receives notice of an actual or potential Claim in which it is alleged
                      that such Insured is liable to a third party under circumstances which,
                      if true, would constitute a loss under this Scheduled Event.
                      Actual Net Loss under a Crime event shall include losses incurred by
{GFM-01038559.DOC-}                      ~~

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 12 of 38
                        Insured arising out of such event, including loss or damage to money,
                        securities and tangible property of Insured, reimbursement to Insured
                        of sums paid to third parties arising out of such event and Claims
                        Expenses and Claims Losses resulting directly from such event.
                        Actual Net Loss includes loss resulting directly from forgery or from
                        alteration of checks, drafts, promissory notes or similar written
                        promises, orders or directions to pay a sum certain in money that are
                        made or drawn by or drawn on an Insured, or made or drawn by one
                        acting as an agent of an Insured. Actual Net Loss does not include
                        losses indirectly caused by such event such as an Insured's inability
                        to realize income that such Insured would have realized had there
                        been no event, or payment of costs, fees or other expenses incurred
                        by Insured in establishing either the existence or the amount of a loss
                        under this Policy.
                  13. "Crop Damage, Difference in Conditions" event, which means the loss
                      or damage of crops grown by Insured due to natural disasters, such
                      as hail, drought, and floods that would be covered by a Covered
                      Policy providing crop insurance but for: (a) the application of an
                      exclusion listed in such Covered Policy; or (b) the exhaustion of
                      policy limits in such Covered Policy. Actual Net Loss in connection
                      with a Crop Damage, Difference in Conditions event shall include
                      amounts unavailable for coverage under the Covered Policy due to
                      such exclusion or exhaustion of policy limits. A Crop Damage,
                      Difference in Conditions event shall be deemed to first occur at the
                      time that Insured receives a final determination of coverage from the
                      issuer of the Covered Policy.
                  14. "Deductible Reimbursement (All Other)" event, which means any
                      actual Ioss, damage or expenses covered under a Covered Policy,
                      other than a commercial automobile, or workers compensation policy,
                      for which a deductible applies; provided that a Deductible
                      Reimbursement (All Other) event shall not include loss, damage or
                      expenses related to wind and/or hail. Actual Net Loss in connection
                      with a Deductible Reimbursement (All Other) event shall consist of
                      amounts paid by Insured pursuant to the deductible provision of the
                      applicable Covered Policy and shall not exceed the amount of the
                      deductible under the Covered Policy that is applied to such loss,
                      damage or expenses. A Deductible Reimbursement (All Other) event
                      shall be deemed to first occur at the time that Insured first incurs
                      Actual Net Loss related to such event.
                  15.    "Deductible Reimbursement (Commercial Auto)" event, which means
                        any actual loss, damage or expenses covered under a commercial
                        automobile Covered Policy, for which a deductible applies. Actual
                        Net Loss in connection with a Deductible Reimbursement
                        (Commercial Auto) event shall consist of amounts paid by Insured
                        pursuant to the deductible provision of the applicable Covered Policy
                        and shall not exceed the amount of the deductible under the Covered
{GFM-01038559.DOC-}                       11
     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 13 of 38
                       Policy that is applied to such loss, damage or expenses. A Deductible
                       Reimbursement (Commercial Auto) event shall be deemed to first
                       occur at the time that Insured first incurs Actual Net Loss related to
                       such event.
                  16. "Deductible Reimbursement (Wind and Hail)" event, which means any
                      actual loss, damage or expenses resulting from wind and hail,
                      covered under a Covered Policy that insures Insured's wind and hail
                      risks, for which a deductible applies. Actual Net Loss in connection
                      with a Deductible Reimbursement (Wind and Hail) event shall consist
                      of amounts paid by Insured pursuant to the deductible provision of
                      the applicable Covered Policy and shall not exceed the amount of
                      the deductible under the Covered Policy that is applied to such loss,
                      damage or expenses. A Deductible Reimbursement (Wind and Hail)
                      event shall be deemed to first occur at the time that Insured first
                      incurs Actual Net Loss related to such event.
                  17. "Deductible Reimbursement (Workers Compensation)" event, which
                      means any actual loss, damage or expenses covered under a
                      Covered Policy insuring Insured's workers compensation risks, for
                      which a deductible applies. Actual Net Loss in connection with a
                      Deductible Reimbursement (Workers Compensation) event shall
                      consist of amounts paid by Insured pursuant to the deductible
                      provision of the applicable Covered Policy and shall not exceed the
                      amount of the deductible under the Covered Policy that is applied to
                      such loss, damage or expenses. A Deductible Reimbursement
                      (Workers Compensation) event shall be deemed to first occur at the
                      time that Insured first incurs Actual Net Loss related to such event.
                  18. "Defense Cost Reimbursement" event, which means the initiation of a
                      Claim; provided that such Claim would not be covered under any
                      other Scheduled Event triggered by the initiation of a Claim. Actual
                      Net Loss in connection with a Defense Cost Reimbursement event
                      shall include Claims Expenses associated with such Claim but does
                      not include Claims Losses.
                  19. "Directors and Officers" event, which means the initiation of a Claim
                      alleging a violation of a director or officer of Insured's fiduciary duties
                      to the Insured, or any matter claimed against such director or officer
                      solely by reason of his or her serving in such capacity. Actual Net
                      Loss in connection with a Directors and Officers event shall include
                      Claims Expenses and Claims Losses arising from such Claim.
                  20. "Eminent Domain" event, which means (a) the seizure by the federal
                      government or a state or local government of Insured's private
                      property; (b) the expropriation by the federal government or a state or
                      local government of Insured's property; or (c) the seizure by the
                      federal government or a state or local government of Insured's rights
                      to property, without Insured's consent, for either public use or a public

{GFM-01038559.DOC-}                        ~2

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 14 of 38
                        purpose. Actual Net Loss in connection with an Eminent Domain
                        event includes Income Loss and Extra Expenses related to loss of
                        rental or other business income, and Covered Expenses, including
                        consequential and incidental expenses related to the seizure or
                        expropriation.
                  21. "Employee Benefits Plan Administration Error" event, which means the
                      initiation of a Claim alleging a violation of Insured's or a director or
                      officer of Insured's fiduciary duties with respect to administration or
                      management of a an employee benefit plan or alleging a negligent
                      act, error or omission with respect to administration or management of
                      an employee benefit plan. Actual Net Loss in connection with an
                      Employee Benefits Plan Administration Error event shall include
                      Claims Expenses and Claims Losses arising from such Claim.
                  22.   "Employment Practices Liability" event, which means the initiation of a
                        Claim alleging one or more of the following offenses; provided,
                        however, that such offense must be employment-related:
                        a. wrongful demotion or failure to promote, wrongful negative
                           evaluation, reassignment or discipline of a current employee or
                           wrongful refusal to employ;
                        b. wrongful termination including actual or constructive termination;
                        c. wrongful denial of training, wrongful deprivation of career
                           opportunity or breach of employment contract;
                        d. negligent hiring or supervision which results in any of the other
                           offenses listed in this definition;
                        e. retaliatory action against an employee because the employee has:
                             i.    declined to perform an illegal or unethical act;
                             ii.   filed a complaint with a governmental authority or a lawsuit
                                   or other civil action against any Insured in which damages
                                   are claimed;
                            iii.   testified against any Insured at a legal proceeding; or
                            iv.    notified a proper authority of any aspect of an Insured's
                                   business operation which is illegal;
                        f. coercing an employee to commit an unlawful act or omission within
                           the scope of that person's employment;
                        g. harassment;
                        h. libel, slander, invasion of privacy, defamation or humiliation; or
                        i. verbal, physical, mental or emotional abuse arising from violation
(GFM-01038559.DOC-}                         13
    Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 15 of 38
                          of a person's civil rights with respect to such person's race, color,
                          national origin, religion, gender, marital status, age, sexual
                          orientation or preference, physical or mental condition, or any other
                          protected class or characteristic established by any federal, state
                          or local statutes, rules or regulations.
                      Actual Net Loss in connection with an Employment Practices Liability
                      event shall include Claims Expenses and Claims Losses arising
                      from such Claim.
                  23. "Environmental Liability" event, which means the initiation of a Claim
                      based on the release, discharge, dispersal, seepage, migration,
                      escape or leakage of one or more Pollutants at any facility owned or
                      occupied by Insured. Actual Net Loss in connection with an
                      Environmental Liability event shall include Claims Expenses and
                      Claims Losses arising from such Claim.
                  24. "Errors &Omissions, Difference in Conditions" event, which means
                      the initiation of a Claim based on alleged failure by an Insured to
                      perform to contractual specifications, or alleged negligence by an
                      Insured with respect to such Insured's provision of goods or
                      professional services; provided that such Claim would be covered by
                      an errors and omissions or malpractice Covered Policy but for: (a)
                      the application of an exclusion listed in such Covered Policy; or (b)
                      the exhaustion of policy limits in the Covered Policy. Actual Net
                      Loss in connection with an Errors & Omissions, Difference in
                      Conditions event shall include Claims Expenses and Claims Losses
                      arising from such Claim.
                  25. "Excess Medical Malpractice Defense Cost Reimbursement" event,
                      which means the initiation of a Claim based on alleged negligence by
                      an Insured with respect to such Insured's provision of medical
                      services; provided that the subject of such demand is a cause that
                      would be covered under an errors and omissions or malpractice
                      Covered Policy but for the exhaustion of policy limits. Actual Net
                      Loss in connection with an Excess Medical Malpractice Defense Cost
                      Reimbursement event shall include Claims Expenses arising from
                      such Claim, subject to the provisions of Section III of this Policy.
                      Actual Net Loss in connection with an Excess Medical Malpractice
                      Defense Cost Reimbursement event does not include Claims
                      Losses.
                  26. "FAA Action" event, which means the initiation by the Federal Aviation
                      Administration or its delegate of an Administrative Action alleging a
                      breach by Insured of any duty imposed by rules or regulations
                      promulgated by or statutes administered by the Federal Aviation
                      Administration. Actual Net Loss in connection with a FAA Action
                      event shall include Claims Expenses, Claims Losses and Covered
                      Expenses, including assessments, fines, penalties, sanctions, and

{GFM-01038559.DOC-}                       14
     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 16 of 38
                        other costs to ensure compliance with Federal Aviation Administration
                        rules, regulations, standards or contractual requirements, and
                        consultant expenses.
                  27. "General Liability Difference in Conditions" event, which means the
                      initiation of any Claim alleging bodily injury, property damage or
                      personal and advertising injury that would be covered by a general
                      commercial liability Covered Policy but for: (a) the application of an
                      exclusion listed in such Covered Policy; or (b) the exhaustion of
                      policy limits in such Covered Policy. Actual Net Loss in connection
                      with a General Liability Difference in Conditions event shall include
                      Claims Expenses and Claims Losses.

                  28.   "HIPAA Violations" event, which means the initiation by the United
                        States Department of Health and Human Services or its delegate of a
                        Claim or Administrative Action alleging a breach by Insured of any
                        duty imposed by the Health Insurance Portability and Accountability
                        Act. Actual Net Loss in connection with a HIPAA Violations event
                        shall include Claims Expenses, Claims Losses and Covered
                        Expenses, including assessments, fines, penalties, sanctions, and
                        other costs to ensure compliance with the Health Insurance Portability
                        and Accountability Act and any associated rules, regulations and
                        consultant expenses.
                  29. "Injunction Risk" event, which means the imposition by a court or a
                      federal, state or local agency of a temporary restraining order,
                      preliminary or permanent injunction, or similar injunctive order
                      preventing Insured from conducting all or part of its business. Actual
                      Net Loss in connection with an Injunction Risk event shall include
                      Income Loss and Extra Expense arising from the imposition of such
                      temporary restraining order, preliminary or permanent injunction, or
                      similar injunctive order.
                  30. "Intellectual Property" event, which means:
                        a. the initiation of a Claim alleging copyright, trademark, trade dress
                           or patent infringement arising out of Insured's operations, and
                           from actions filed with the United States Trademark Trial and
                           Appeal Board; or
                        b. the discovery by Insured of actual or potential infringement of an
                           Insured's copyright, trademark, trade dress or patent.
                        Actual Net Loss in connection with an Intellectual Property event
                        under subsection (a) shall include Claims Expenses and Claims
                        Losses associated with such Claim. Actual Net Loss in connection
                        with an Intellectual Property event under subsection (b) shall include
                        legal expenses incurred in respect of legal services actually rendered
                        and expenses actually incurred to prosecute copyright, trademark or
                        patent infringement claims against third parties; provided that
{GFM-01038559.DOC-}                        15
     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 17 of 38
                        Company's liability to pay any amounts under subsection (b) shall be
                        conditioned on delivery by Insured to Company of an opinion of
                        independent counsel that Insured is more likely than not to prevail in
                        such prosecution of copyright, trademark or patent infringement
                        claim(s).
                  31. "Inventory Spoilage" event, which means loss or damage from
                      spoilage to the products sold by Insured or used in Insured's
                      business caused by failure of freezing, refrigeration or drying
                      machinery or by contamination by refrigerant. Actual Net Loss in
                      connection with an Inventory Spoilage event includes Income Loss,
                      Extra Expenses and Covered Expenses, including expenses to
                      clean up and dispose of spoiled property.
                  32.    "Kidnap and Ransom" event, which means the kidnapping, extortion,
                        wrongful detention, or hijacking against any employee or principal of
                        Insured. Actual Net Loss in connection with a Kidnap and Ransom
                        event shall include Income Loss, Extra Expenses, and Covered
                        Expenses arising from such kidnapping, extortion, wrongful detention
                        or hijacking, including the surrender of property or other
                        considerations by Insured that is directly attributable to such
                        kidnapping, extortion, wrongful detention or hijacking.
                  33. "Legislative and Regulatory Changes" event, which means the
                      adoption or promulgation of federal, state or local laws, regulations or
                      ordinances, other than laws, regulations or ordinances related to the
                      minimum wage of employees or employee benefits, or related to the
                      medical industry, or imposing new taxes or increasing taxes, by any
                      legislative body, executive authority or agency, affecting an Insured's
                      business and resulting in increased costs or operating expenses,
                      reduction in the Insured's production capacity, or the Insured's
                      withdrawal of a product or service from the market. Actual Net Loss
                      in connection with a Legislative and Regulatory Changes event shall
                      include Covered Expenses, Income Loss and Extra Expenses
                      associated with such adoption or promulgation of federal, state or
                      local laws, regulations or ordinances. For purposes of providing
                      notice under this Policy, a Legislative and Regulatory Changes event
                      shall be deemed to first occur at the time that Insured has, or
                      reasonably should have, knowledge that Actual Net Loss is expected
                      to arise from such adoption or promulgation. For purposes of
                      calculating the Period of Restoration or the period under which
                      Insured is permitted to recover Covered Expenses, a Legislative and
                      Regulatory Changes event shall be deemed to occur at the time that
                      Insured first experiences Actual Net Loss as a result of the
                      implementation of the law, regulation or ordinance.
                  34. "Legislative and Regulatory Changes Related to the Medical Industry"
                      event, which means the adoption or promulgation of federal, state or
                      local laws, regulations or ordinances, by any legislative body,
{GFM-01038559.DOC-}                       16
     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 18 of 38
                        executive authority or agency, related to the medical industry or
                        medical and health insurance industry, other than laws, regulations or
                        ordinances related to the minimum wage of employees or employee
                        benefits, or imposing new taxes or increasing taxes, affecting an
                        Insured's business and resulting in increased costs or operating
                        expenses, reduction in the Insured's production capacity, or the
                        Insured's withdrawal of a product or service from the market. Actual
                        Net Loss in connection with a Legislative and Regulatory Changes
                        event shall include Covered Expenses, Income Loss and Extra
                        Expenses associated with such adoption or promulgation of federal,
                        state or local laws, regulations or ordinances. For purposes of
                        providing notice under this Policy, a Legislative and Regulatory
                        Changes Related to the Medical Industry event shall be deemed to
                        first occur at the time that Insured has, or reasonably should have,
                        knowledge that Actual Net Loss is expected to arise from such
                        adoption or promulgation. For purposes of calculating the Period of
                        Restoration or the period under which Insured is permitted to
                        recover Covered Expenses, a Legislative and Regulatory Changes
                        Related to the Medical Industry event shall be deemed to occur at the
                        time that Insured first experiences Actual Net Loss as a result of the
                        implementation of the law, regulation or ordinance.
                  35. "Liquidated Damages" event, which means the attachment of a legal
                      obligation for Insured to pay liquidated, ascertained or stipulated
                      damages pursuant to a written contract. Actual Net Loss in
                      connection with a Liquidated Damages event shall include the amount
                      of such liquidated, ascertained or stipulated damages.
                  36.    "Loss of Franchise" event, which means the termination or
                        cancellation of Insured's license to sell or market goods or to sell or
                        market services pursuant to a franchising contract, agreement or
                        arrangement. Actual Net Loss in connection with a Loss of
                        Franchise event shad include Income Loss and Extra Expenses
                        incurred as a result of such termination or cancellation.
                  37. "Loss of Key Customer" event, which means:
                        a. the wrongful termination or wrongful cancellation by a Key
                           Customer of any contract between Insured and such Key
                           Customer; or
                        b. the termination or cancellation of any contract between Insured
                           and a Key Customer as a result of:
                                  the cessation or suspension of the business operations of
                                  such Key Customer;
                            ii.   the death of such Key Customer or the bodily injury to or
                                  illness suffered by such Key Customer resulting in such
                                  Key Customer's inability to perform the same type of work
{GFM-01038559.DOC-}                        ~7

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 19 of 38
                                  that such Key Customer performed prior      to   the   bodily
                                  injury or illness;
                           iii.   the bankruptcy of such Key Customer;
                           iv.    the merger or consolidation with another organization such
                                  that the Key Customer is not the surviving organization, or
                                  the acquisition of more than 50% of the ownership interest
                                  of the Key Customer by another organization, or person, or
                                  group of organizations and/or persons acting in concert; or
                           v.     the adoption or promulgation of federal, state or local laws,
                                  regulations or ordinances, by any legislative body, executive
                                  authority or agency, affecting such Key Customer's
                                  business and resulting in increased costs or operating
                                  expenses, reduction in the Key Customer's business
                                  production capacity, or the Key Customer's withdrawal of a
                                  product or service from the market.
                      Actual Net Loss in connection with a Loss of Key Customer event
                      shall include Income Loss and Extra Expenses, such as costs of
                      cover, costs of advertising and marketing for new customers, travel,
                      lodging, meal and entertainment expenses incurred in selection of a
                      customer, and miscellaneous extra costs incurred in finding, meeting
                      and negotiating with new customers including, but not limited to, costs
                      to verify the background and references of prospective new
                      customers, and overtime pay and legal expenses incurred to draw up
                      customer contracts.
                  38. "Loss of Key Employee" event, which means the loss of a Key
                      Employee attributable to (a) bodily injury to such Key Employee
                      resulting in such Key Employee's inability to perform the same type
                      of work that such Key Employee performed prior to the bodily injury;
                      (b) the illness of such Key Employee resulting in the loss of the
                      services of the Key Employee for a period no less than 60 days; (c)
                      the voluntary termination by such Key Employee of his or her
                      employment with Insured; or (d) the death of such Key Employee.
                      Actual Net Loss in connection with a Loss of Key Employee event
                      shall include Income Loss and Extra Expenses, such as costs of
                      advertising for new job applicants to replace the Key Employee,
                      travel, lodging, meal and entertainment expenses incurred in selection
                      of a new Key Employee; and miscellaneous extra costs incurred in
                      finding, meeting and negotiating with a new Key Employee including,
                      but not limited to, costs to verify the background and references of
                      applicants, and overtime pay and legal expenses incurred to draw up
                      employment contracts.




{GFM-01038559.DOC-}                        ~$

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 20 of 38
                39. "Loss of Key Supplier" event, which means:
                     a. the wrongful termination or wrongful cancellation by a Key
                        Supplier of any contract between Insured and such Key
                        Supplier; or
                     b. the termination or cancellation of any contract between Insured
                        and a Key Supplier as a result of:
                           i.    the cessation or suspension of the business operations of
                                 such Key Supplier;
                           ii.   the death of such Key Supplier or the bodily injury to or
                                 illness suffered by such Key Supplier resulting in such
                                 Key Supplier's inability to perform the same type of work
                                 that such Key Supplier performed prior to the bodily
                                 injury or illness;
                          iii.   the bankruptcy of such Key Supplier;
                          iv.    the merger or consolidation with another organization such
                                 that the Key Supplier is not the surviving organization, or
                                 the acquisition of more than 50% of the ownership interest
                                 of the Key Supplier by another organization, or person, or
                                 group of organizations and/or persons acting in concert; or
                           v.    the adoption or promulgation of federal, state or local laws,
                                 regulations or ordinances, by any legislative body, executive
                                 authority or agency, affecting such Key Supplier's business
                                 and resulting in increased costs or operating expenses,
                                 reduction in the Key Supplier's business production
                                 capacity, or the Key Supplier's withdrawal of a product or
                                 service from the market.
                     Actual Net Loss in connection with a Loss of Key Supplier event shall
                     include Income Loss and Extra Expenses, such as costs of cover,
                     costs of advertising and marketing for new suppliers or referral
                     sources, travel, lodging, meal and entertainment expenses incurred in
                     selection of a supplier or referral source, and miscellaneous extra
                     costs incurred in finding, meeting and negotiating with new suppliers
                     or referral sources including, but not limited to, costs to verify the
                     background and references of prospective new suppliers or referral
                     sources, and overtime pay and legal expenses incurred to draw up
                     supplier or referral contracts.
                  40. "Loss of License/Certification —Medical Industry" event, which means
                      the forfeiture, revocation, suspension, withdrawal or rejection of
                      renewal of Insured's license to practice medicine, medical
                      professional certification, admitting privileges or insurance credentials,
                      or of any license, certification or credentials upon which Insured relies
                      in the course of its operations. Actual Net Loss in connection with a
{GFM-01038559.DOC-}                        19
    Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 21 of 38
                        Loss of License/Certification —Medical Industry event shall include
                        Income Loss and Extra Expenses
                  41. "Loss of Licensure" event, which means the forfeiture, revocation,
                      suspension, withdrawal or rejection of renewal of Insured's
                      professional license or professional certification or a professional
                      license or professional certification upon which Insured relies in the
                      course of its business operations. Actual Net Loss in connection
                      with a Loss of Licensure event shall include Income Loss and Extra
                      Expenses.
                  42. "Loss of Liquor License" event, which means the forfeiture, revocation,
                      suspension, withdrawal or rejection of renewal of Insured's license to
                      sell or distribute liquor or alcoholic beverages. Actual Net Loss in
                      connection with a Loss of Liquor License event shall include Income
                      Loss and Extra Expenses in connection with such forfeiture,
                      revocation, suspension, withdrawal or rejection of renewal.
                  43.    "Loss of Markey' event, which means the removal of a product or
                        service sold or marketed by Insured or a supplier of such a product or
                        service from an established market due to changes in such market
                        such as changes in distribution methods and/or commercial practices.
                        Actual Net Loss in connection with a Loss of Market event shall
                        include Income Loss and Extra Expenses associated with such
                        removal of a product, service and/or supplier.
                  44.    "Loss of Referrals" event, which means the termination or cancellation
                        of all or any part of a business relationship between Insured and any
                        Key Referral Source. Actual Net Loss in connection with a Loss of
                        Referrals event shall include Income Loss and Extra Expenses,
                        such as costs of cover, costs of advertising and marketing for new
                        referral sources, travel, lodging, meal and entertainment expenses
                        incurred in selection of a replacement Key Referral Source, and
                        miscellaneous extra costs incurred in finding, meeting and negotiating
                        with new referral sources including, but not limited to, costs to verify
                        the background and references of prospective new referral sources,
                        and overtime pay and legal expenses incurred to draw up referral
                        contracts.
                  45. "Loss of Rental Income" event, which means loss or damage to real
                      rental property owned by Insured that makes such rental property
                      uninhabitable. Actual Net Loss in connection with a Loss of Rental
                      Income event shall include Income Loss and Extra Expenses.
                  46. "Loss of Use" event, which means the interruption or cessation of
                      business of Insured, caused by a manufacturing defect in or recall of
                      equipment owned by Insured or used in Insured's business
                      operations. Actual Net Loss in connection with a Loss of Use event
                      shall include Income Loss and Extra Expenses.

{GFM-01038559.DOC-}                        2~

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 22 of 38
                  47. "Mechanical Breakdown" event, which means one of the following
                      events causing direct physical damage to equipment, other than motor
                      vehicles, watercraft or aircraft, that is owned or leased by Insured and
                      used in Insured's business, such as electrical, mechanical, computer,
                      communications, air conditioning, refrigeration, or boilers,
                      necessitating the repair or replacement of such equipment:
                       a. Mechanical breakdown, including rupture or bursting caused by
                          centrifugal force;
                       b. Artificially generated electrical current, including electrical arcing
                          that damages electrical devices, appliances and/or wires;
                       c. Explosion, other than combustion explosion, of steam boilers,
                          steam piping, steam engines or steam turbines,
                       d. An event inside steam boilers, steam piping, steam engines or
                          steam turbines that damages such equipment;
                       e. An event inside hot water boilers or other water heating equipment
                          that damages such equipment; or
                       f. Bursting, cracking or splitting.
                       Ordinary wear and tear, depletion, deterioration, rust, corrosion,
                       erosion or settling of equipment or the parts or instruments of such
                       equipment do not qualify as a Mechanical Breakdown event. Loss or
                       damage arising from misalignment, mis-calibration, tripping off-line, or
                       any condition which can be corrected by resettling, tightening,
                       adjusting or cleaning, or by the performance of maintenance does not
                       qualify as a Mechanical Breakdown event. Actual Net Loss in
                       connection with a Mechanical Breakdown event shall include Income
                       Loss, Extra Expenses and Covered Expenses, including
                       reasonable expenses incurred in repairing such equipment including
                       parts and labor, and costs of renting temporary substitute equipment.
                       Actual Net Loss shall not include costs incurred with respect to the
                       performance of maintenance.
                  48. "Medicare Audit" event, which means the initiation of any
                      Administrative Action or an audit by a private insurer related to an
                      Insured's Medicare and Medicaid billing practices. In connection with
                      a Medicare Audit event, Actual Net Loss shall include Claims
                      Expenses and Claims Losses associated with such Administrative
                      Action or audit; however, Actual Net Loss shall not include
                      reimbursement for any payments for services that are refunded or
                      returned by Insured or otherwise recovered from Insured by any
                      state or federal government agency, body or authority, or any
                      delegate thereof, or by any private insurer, pursuant to such
                      Administrative Action or audit.


{GFM-01038559.DOC-}                        2

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 23 of 38
                  49. "Medicare/Medicaid Reimbursement" event, which means (a) the
                      rejection of Insured's application or request for reimbursement for
                      services actually rendered by Insured pursuant to a Medicare or
                      Medicaid program; provided that such services were reimbursable
                      under such Medicare or Medicaid program as of the Effective Date;
                      or (b) a reduction in amounts payable to Insured under any Medicare
                      or Medicaid reimbursement schedule from the amounts payable for
                      such services as of the Effective Date. Actual Net Loss in
                      connection with a Medicare/Medicaid Reimbursement event shall
                      include Income Loss and Extra Expenses arising from the rejection
                      of Insured's application or request for reimbursement or from the
                      reduction in amounts payable to Insured.
                  50.    "Political Risk" event, which means an event causing or arising from
                        social or political instability within a given country which causes one of
                        the following losses or expenses to the Insured:
                        a. losses resulting from expropriation, confiscation, deprivation and
                           nationalization of such Insured's assets;
                        b. losses to property owned by Insured, or for which Insured
                           otherwise bears the risk of loss;
                        c. losses resulting from the frustration of contracts to which such
                           Insured is a party;
                        d. losses resulting from inconvertibility and non-transfer of local
                           currency, including interruption of scheduled interest payments or
                           repatriation of capital or dividends due to currency restrictions
                           imposed by a foreign government;
                        e. sovereign payment defaults; or
                        f. wrongful calling of on-demand contract guarantees and/or bonds.
                        A Political Risk event shall be deemed to first occur when Insured
                        has, or reasonably should have, knowledge of Actual Net Loss
                        arising from such social or political instability. Actual Net Loss in
                        connection with a Political Risk event shall include Income Loss,
                        Extra Expenses and Covered Expenses, including losses resulting
                        from expropriation, confiscation, deprivation and nationalization of
                        such Insured's assets, frustration of contracts to which such Insured
                        is a party, inconvertibility and non-transfer of local currency, sovereign
                        payment defaults, wrongful calling of on-demand contract guarantees
                        and/or bonds, and loss or damage to Insured's assets due to political
                        violence.
                  51. "Privacy Liability" event, which means the initiation of a Claim based
                      on actual or alleged neglect, breach of duty or omissions by Insured,
                      which causes the unauthorized publication by anon-Insured of an
                      Insured's client's personal or proprietary information which was held
{GFM-01038559.DOC-}                         22

    Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 24 of 38
                      in Insured's possession other than personal information held in
                      Insured's computer system. Actual Net Loss in connection with a
                      Privacy Liability event shall include Claims Expenses and Claims
                      Losses arising from such Claim.
                  52. "Private Carrier Reimbursement" event, which means (a) the rejection
                      of Insured's application or request for reimbursement for services
                      rendered by Insured from any insurance carrier other than a Medicare
                      or Medicaid insurer, as a result of a change to such carrier's
                      reimbursement schedule; or (b) a reduction in amounts payable for
                      services rendered by Insured by any insurance carrier as a result of a
                      change to such Insured's reimbursement schedule. Actual Net Loss
                      in connection with a Private Carrier Reimbursement event shall
                      include Income Loss and Extra Expenses arising from the rejection
                      of Insured's application or request for reimbursement or from the
                      reduction in amounts payable to Insured.
                  53. "Product Contamination" event, which means the removal from
                      production, distribution, sale, users or consumers of Insured's
                      Products or Impaired Property for inspection, disposal, destruction,
                      replacement or modification arising from:
                      a. accidental or unintentional contamination, impairment or
                         mislabeling which occurs during or as a result of the production,
                         manufacture, processing, blending, mixing, compounding, packing
                         or distribution of such products or property;
                      b. diseases or illnesses resulting in the destruction of livestock; or
                      c. any actual, alleged, or threatened, intentional, malicious, and
                         wrongful alteration or contamination by any employee or third
                         person, so as to render such products unfit or dangerous for its
                         intended use or consumption or to create such impression to the
                         public.
                      Actual Net Loss in connection with a Product Contamination event
                      shall include Income Loss, Extra Expenses and Covered
                      Expenses.
                  54. "Product Recall Expense" event, which means the removal from
                      production, distribution, sale, users or consumers of Insured's
                      Products, Insured's Work or Impaired Property for inspection,
                      disposal, replacement or modification arising out of defects in or
                      safety concerns regarding such Insured's Products, Insured's Work
                      or Impaired Property. Actual Net Loss in connection with a Product
                      Recall Expense event shall include Income Loss, Extra Expenses,
                      and Covered Expenses, including but not limited to the costs of
                      public relations consultants, service providers and campaigns.


{GFM-01038559.DOC-}                       23

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 25 of 38
                  55.    "Property, Difference in Conditions" event means physical loss or
                        damage to Insured's property that would be covered by a commercial
                        property Covered Policy but for: (a) the application of an exclusion
                        listed in such Covered Policy; or (b) the exhaustion of policy limits in
                        such Covered Policy.       Actual Net Loss in connection with a
                        Property, Difference in Conditions event shall include Covered
                        Expenses, including the costs of repairing or replacing such lost or
                        damaged property.
                  56. "Regulatory (Cargo): Federal/Interstate/FAA" event, which means any
                      Administrative Action initiated by any state or federal agency
                      regulating transportation or shipping or its delegate, resulting in the
                      forfeiture, revocation, suspension, withdrawal or rejection of renewal
                      of Insured's permit to transport certain goods or classes of goods.
                      Actual Net Loss in connection with a Regulatory (Cargo):
                      Federal/Interstate/FAA event shall include Income Loss, Extra
                      Expenses and Covered Expenses, including assessments, fines,
                      penalties, sanctions, and other costs to ensure compliance with state
                      and federal rules, regulations, standards or contractual requirements
                      arising from such Administrative Action.
                  57. "Regulatory Defense Costs Related to the Medical Industry" event,
                      which means the initiation of an Administrative Action related to the
                      provision of medical services by Insured or any employee thereof.
                      Actual Net Loss in connection with a Regulatory Defense Costs
                      Related to the Medical Industry event shall include Claims Expenses
                      associated with such Administrative Action but does not include
                      Claims Losses.
                  58.    "Representations and Warranties" event, which means the initiation of
                        a Claim against Insured by any party to a written contract with
                        Insured for the sale or lease of a business, land, residential real
                        estate or commercial real estate, alleging the breach of a
                        representation or warranty contained in such contract, or errors,
                        omissions or misstatements in connection with such representation or
                        warranty. Actual Net Loss associated with a Representations and
                        Warranties event shall include Claims Expenses, Claims Losses
                        and Covered Expenses, including but not limited to expenses
                        incurred to satisfy any obligation contained in such contract and/or
                        indemnify any party to such contract.
                  59. "Reputational Risk" event, which means the publication, in print or
                      electronic form, by a third party of information that damages or has the
                      potential to damage the reputation of Insured. Actual Net Loss in
                      connection with a Reputational Risk event shall include Income Loss,
                      Extra Expenses and Covered Expenses, including the expense of
                      crisis management, public relations, law or a similar firm engaged to
                      defend or mitigate damage to Insured's reputation, and the cost of

{GFM-01038559.DOC-}                        24

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 26 of 38
                       print or electronic media needed to assist Insured in defending or
                       mitigating damage to its reputation.
                  60. "Suppliers/Supply Chain Interruption" event, which means the
                      interruption or cessation of Insured's business for a period of not less
                      than 24 hours, as a result of the interruptions to the business of any
                      supplier or customer of Insured, caused by interruptions not arising
                      from damage to such supplier or customer's property, such as strikes,
                      riots, ingress/egress, pandemics, technology outages, or software
                      failures. Actual Net Loss in connection with aSuppliers/Supply
                      Chain Interruption event shall include Income Loss and Extra
                      Expenses, such as costs of cover, costs of advertising and marketing
                      for new suppliers or customers, travel, lodging, meal and
                      entertainment expenses incurred in selection of a new supplier or
                      customer, and miscellaneous extra costs incurred in finding, meeting
                      and negotiating with a new supplier or customer including, but not
                      limited to, costs to verify the background and references of
                      prospective new suppliers or customers, and overtime pay and legal
                      expenses incurred to draw up supplier or customer contracts.
                  61. "Subcontractor Default" event, which means: (a) the initiation of a
                      Claim alleging an error or omission by a Subcontractor in connection
                      with services provided to a customer of, or in connection with, an
                      Insured; or (b) the material breach or a series of material breaches by
                      Subcontractor of its obligations to Insured of such magnitude that
                      Insured is justified in terminating its contract with Subcontractor.
                      Actual Net Loss in connection with a Subcontractor Default event
                      includes Claims Expenses, Claims Losses and Covered
                      Expenses, including: (a) costs and expenses incurred in fulfilling the
                      defaulting Subcontractor's contractual obligations regarding
                      performance or payment; (b) costs and expenses related to correction
                      of non-conforming work for which the defaulting Subcontractor was
                      responsible; (c) consultant fees to remedy the Subcontractor's
                      default; (d) delay damages or liquidated damages due to any
                      customer of Insured; (e) acceleration costs; and (f) additional
                      overhead costs and expenses.
                  62. "Trade Credit" event, which means loss of sums due from customers,
                      clients or patients of Insured, provided that Insured is unable to effect
                      collection thereof as a direct result of (1) the bankruptcy of the
                      customer, client or patient; (2) the destruction of records or documents
                      evidencing such sums due; (3) the termination or suspension of the
                      customer or client's business operations; and/or (4) the protracted
                      default of the customer, client or patient. A Trade Credit event shall
                      be deemed to first occur when Insured reasonably deems such sums
                      uncollectible. In connection with a Trade Credit event, Actual Net
                      Loss shall include the invoice value of lost sums due and Covered
                      Expenses incurred by Insured in connection with such Trade Credit
                      event, including:
{GFM-01038559.DOC-}                       2J

    Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 27 of 38
                          a. interest charges paid by Insured on any loan to offset impaired
                             collections pending repayment of such sums made uncollectible by
                             the bankruptcy of the customer, client or patient; and
                          b. collection expense paid by Insured in excess of normal collection
                             costs made necessary because of the bankruptcy of the customer,
                             client or patient.
                     63. "Transit Risk" event, which means loss or damages to equipment,
                         supplies, materials, parts or any other goods, which are owned by
                         Insured or for which Insured bears the risk of loss, incurred while
                         such equipment, supplies, materials, parts or any other goods are
                         being transported. Actual Net Loss in connection with a Transit Risk
                         event shall include Covered Expenses.
                     64. "Workplace Violence" event, which means incidents of violence at
                         Insured's workplace, including physical assaults and threats of
                         assault directed toward persons at work or on duty. Actual Net Loss
                         in connection with a Workplace Violence event shall include Income
                         Loss, Extra Expenses and Covered Expenses, including public
                         relations expenses, temporary security measures, and death benefits
                         to families of victims.
           HH.     Subcontractor: A third party hired by, engaged by, or working in coordination
                   with Insured with respect to the services provided to a client or customer of
                   Insured.
Ili': u ~~►~1
           A. Insured is responsible for payment of premium to Company in the amount
              provided in the Declarations.
           B. The premium payment shall be made to Company as per the instructions
              provided in the invoice issued by Company.
III.   INSURING AGREEMENT
           A. Subject to the limits, conditions and exclusions contained in this Policy, and to
              any applicable Deductible, Company will pay Insured the amount of Actual Net
              Loss arising from any Scheduled Event that first occurs during the Policy
              Period and is reported during the Policy Period or the Grace Period.
              Company's liability to pay such sums will attach as of the receipt of notification
              of the Scheduled Event in accordance with Section V of this Policy. If such
              notification is made during the Grace Period, such notification will be deemed to
              have been made on the last day of the Policy Period.
           B. The insurance provided under this Policy shall be excess over any amounts
              covered by any other valid and collectible insurance issued to Insured, including
              any Covered Policy. Company will pay Insured up to the amount of Insured's
              deductibles) under any insurance policy applied to the Scheduled Event and
              amounts in excess of the policy limits) applied to the Scheduled Event.
   {GFM-01038559.DOC-}                      26

        Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 28 of 38
                 Subject to Section III.D of this Policy, coverage by Company shall be primary
                 only when Insured has no other insurance coverage to apply to the Scheduled
                 Event.
             C. The insurance afforded by any Covered Policy shall be maintained for the full
                term of this insurance. As each Covered Policy expires, Insured shall renew it
                at limits equal to or greater than the expiring limits and for causes of loss equal
                to or broader than the expiring causes of loss.
             D. If the Insured fails to comply with the provisions in Section III.C, Company will
                pay Insured only to the extent that Company would have paid had Insured
                complied with the requirements in Section III.C.
             E. Insured acknowledges and understands that Company has ceded or will cede
                100% of the liabilities assumed under this Policy to various reinsurers.
                Company shall be liable for payment of Actual Net Loss only to the extent that
                it has collected proceeds from its reinsurers to pay such Actual Net Loss. In the
                event that this policy is cancelled pursuant to Section VIII of this Policy,
                Company will be liable for refunds only to the extent that it has collected refunds
                from its reinsurers with respect to such cancellation.
             F. The Deductible shall apply first to any amounts payable by Company to
                Insured with respect to any Scheduled Event. A separate Deductible shall
                apply to each occurrence of a Scheduled Event.


IV       LIMITS
             A. In no event shall the amount paid by Company with respect to any occurrence
                of a Scheduled Event exceed the amount listed as the Limit of Liability Per
                Occurrence in the Declarations of this Policy. A Scheduled Event affecting
                multiple Insureds shall be treated as a single occurrence of a Scheduled
                Event. Multiple Scheduled Events arising from the same facts, circumstances,
                transaction or occurrence will be treated as a single occurrence of a Scheduled
                Event, and if multiple Scheduled Events have been triggered by such facts,
                circumstances, transaction or occurrence, then Insured may elect which
                Scheduled Event has been triggered for purposes of determining the applicable
                Limit of Liability Per Occurrence. Losses under the multiple Scheduled
                Events may be aggregated for the purpose of reaching the single applicable
                Limit of Liability Per Occurrence.
             B. In no event shall the total amount paid by Company under this Policy exceed
                the amount listed as the Aggregate Limit of Liability in the Declarations of this
                Policy.
U        CLAIMS PROCESS
             A. Reporting Period. Within 30 days of when Insured first has knowledge of the
                occurrence of a Scheduled Event, but in any event during the Policy Period or
                Grace Period, Insured shall notify Company in writing of the occurrence of the

     {GFM-01038559.DOC-}                      27
          Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 29 of 38
            Scheduled Event. If such notification occurs after the expiration of the Grace
            Period, then Company shall have no obligation to pay the sums contemplated
            by Section III of this Policy.
        B. Contents of Notification. The notification of the Scheduled Event shall include
           the following information:
              1.      Name of Insured;
              2.      A description of the Scheduled Event; and
              3.      The Covered Policy or Covered Policies associated with the
                      Scheduled Event that resulted in the Actual Net Loss or that excludes)
                      the peril associated with the Actual Net Loss, if any.
        C. Additional Duties of Insured. Following the notification described in this Section
           V, Insured shall:
                   1.    if its business operations have been suspended or interrupted,
                         partially or completely, resume business to the extent possible and as
                         soon as possible after the occurrence of the Scheduled Event;
                   2.    take all reasonable steps to mitigate Actual Net Loss;
                   3.    keep a record of any expenses for which Insured wants
                         reimbursement in connection with such Scheduled Event;
                   4.    complete any claim forms) provided by Company and submit the
                         completed forms) to Company, along with documentation
                         demonstrating evidence of payment;
                   5.    cooperate fully with Company and its representatives in the
                         investigation of the Actual Net Loss; and
                   6.    afford Company reasonable access to Insured's premises and
                         financial records.
        D. Payment.
                   1.    Within 30 days of receipt of the completed claim forms) referenced in
                         Section V.C.4, along with the documentation described in Section
                         V.C.4, Company will pay Insured pursuant to Section III of this
                         Policy if:
                        a. Insured has complied with all of the terms of this Policy; and
                         b. either:
                               i. Company and Insured have reached an agreement on the
                                  amount of the payment; or
                               ii. a judgment setting the amount of the payment has been
                                   made.
{GFM-01038559.DOC-}                        2$

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 30 of 38
                    2.   All claims will be considered paid in full and closed without any right to
                         further payment 60 days after Insured receives written notice from
                         Company that the claim has been closed either as a result of
                         payment having been made or an Insured not having provided
                         information to substantiate its claim.
VI.   EXCLUSIONS
          This Policy does not apply to any Actual Net Loss related to or caused directly or
          indirectly by:
          A. any fact, circumstances, situation, transaction, threatened Claim or
             Administrative Action or event which, as of the Initial Effective Date, Insured
             knew or reasonably should have known would be likely to result in the
             occurrence of a Scheduled Event;
          B. any Claim or Administrative Action arising out of an act or omission that
             actually or allegedly occurred prior to the Retroactive Date;

          C. any Claim made by an Insured against another Insured;
          D. any action taken by Insured, individually or in concert with others, that is
             intended by Insured, or that can be expected from the standpoint of a
             reasonable person, to cause an Actual Net Loss to Insured;
          E. any expense, loss, penalty or fine paid by Insured related to or caused by
             Insured's knowing or willful violation of law, regulation, or court order;
          F. war, declared or undeclared, or any act or incident of war;
          G. violent act or an act that is dangerous to human life, property or infrastructure
             and is committed by an individual or individuals as part of an effort to coerce the
             civilian population of the United States or to influence the policy or affect the
             United States by coercion;
          H. riot or civil commotion; however, this exclusion shall not apply to Scheduled
             Events 50, 60 or 64.
          I. nuclear reaction, nuclear radiation, or radioactive contamination, however such
             nuclear reaction, nuclear radiation or radioactive contamination may have been
             caused;

          J. with respect to Scheduled Event 55, wind and/or hail;
          K. any actual, alleged or threated exposure to, or generation, storage,
             transportation, discharge, emission, release, dispersal, escape, treatment,
             removal or disposal of any Pollutant; however, this exclusion shall not apply to
             Scheduled Event 23;
          L. earthquake; however, this exclusion shall not apply to Scheduled Event 63;


  {GFM-01038559.DOC-}                       29

       Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 31 of 38
        M. surface water, mudslide or mudflow, water that backs up or overflows from a
           sewer, drain or pump, or water under the ground surface pressing on, flowing or
           seeping through foundations, walls or paved surfaces, basements (whether
           paved or not) or doors, windows or other openings; provided, however that this
           exclusion shall not apply to Scheduled Events 6, 9 or 60;
        N. flood, waves (including tidal wave and tsunami), tides, tidal water, overflow of
           any body of water, or spray from any of these; provided, however that this
           exclusion shall not apply to Scheduled Events 6, 9 or 60;
        O. any form of fungus, including mold or mildew, and any mycotoxins, spores,
           scents or by-products produced or released by fungi;
        P. loss or damage to contraband;
        Q. property that is missing, where the only evidence of the loss or damage is a
           shortage disclosed on taking inventory, or other instances where there is no
           physical evidence to show what happened to the property;
        R. the voluntary parting with property by Insured or anyone to whom Insured has
           entrusted such property if induced to do so by any fraudulent scheme, trick,
           device or false pretense;
        S. the failure of Insured to protect its computer system by network security equal to
           or superior to that discussed in response to questions asked by Company or its
           affiliates in connection with Company's assumption of risk under this Policy;
        T. the failure of Insured to apply credit standards equal to or superior to that
           discussed in response to questions asked by Company or its affiliates in
           connection with Company's assumption of risk under this Policy;
        U. the failure of Insured to use best efforts to (1) install commercially available
           software product updates and releases; and (2) to apply security related
           software patches to computers and other components of Insured's computer
           system;
        V. with respect to Scheduled Events 36, 37, 38, 39 and 44, the cancellation,
           termination or nonrenewal of any contract or business relationship by an
           Insured;
        W. with respect to Scheduled Events 36, 37, 38, 39 and 44, the termination or
           nonrenewal of any contract arising from the gross negligence or fraud of
           Insured or Insured's failure to perform in accordance with contract
           specifications;
        X. the failure of Insured to use commercially reasonable security measures to
           secure paper files;
        Y. any liability of Insured, or any obligation of Insured to indemnify any party, or
           any Claim or Administrative Action relating to property damage, personal
           injury, sickness, disease, occupational disease, disability, shock, death, mental

{GFM-01038559.DOC-}                     3~

     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 32 of 38
                anguish or mental injury at any time arising out of the manufacture of, mining of,
                use of, sale of, installation of, removal of, distribution of, or exposure to
                asbestos, asbestos products, asbestos fibers or asbestos dust;
            Z. costs, fees, or expenses in submitting or prosecuting a claim under this Policy,
               including questions as to what is covered under this Policy;
            AA. any Claim alleging injury arising out of an electronic chat room or bulletin
               board which is hosted or owned by Insured or over which Insured otherwise
               exercises control;
            BB. any dishonest or deliberately fraudulent act of an Insured; provided, however
               that this exclusion BB shall not apply unless and until there is a final judgment
               against Insured as to such conduct;
            CC. the gaining of any profit, remuneration, or financial advantage to which
              Insured was not legally entitled; provided, however that this exclusion CC shall
              not apply unless and until there is a final judgment against Insured as to such
              conduct; and
            DD.     any liability arising out of an action taken by an Insured that is intended by
                    Insured, or can be expected from the standpoint of a reasonable person, to
                    cause injury, even if the injury is of a different degree or type than intended
                    or expected.
VII.    DISPUTE RESOLUTION
            A. Action Against Company. No person or organization, including but not limited to
               Insured, has a right under this Policy:
                      1.   to join Company as a party to any action or lawsuit against any
                           Insured or to otherwise bring Company into a suit asking for
                           damages from any Insured; or
                      2.   to sue Company with regard to this Policy unless Insured has
                           complied with all the terms of the Policy.
            B. Forum. Any suit or action brought to enforce this Policy or any rights granted
               pursuant to this Policy may be brought only in courts located within the State of
               North Carolina. Company and Insured hereby agree that such courts will have
               venue and exclusive subject matter and personal jurisdiction, and consent to
               service of process by registered mail, return receipt requested, or by any other
               manner provided by law, and agree that the party to this Policy prevailing in
               such suit or action will be entitled to all costs of such suit or action, including
               reasonable attorney's fees.
VIII.   CANCELLATION
            A. Insured may cancel this Policy at any time by sending Company a written
               notice signed by an authorized officer or representative of Insured stating the
               date that the cancellation will be effective, which shall be the Cancellation Date.

    {GFM-01038559.DOC-}                       31
         Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 33 of 38
                 If the notice does not specify a date that the cancellation will be effective, the
                 Cancellation Date will be the date that the notice of cancellation is received by
                 Company.
             B. Company may cancel the Policy providing by certified mail to the Named
                Insured written notice of cancellation, which must include the effective date of
                cancellation to be effective; provided that in the event of cancellation for non-
                payment of premium, written notice may be delivered by means other than
                certified mail. This Policy may be cancelled for any reason for which Company
                is entitled to cancel the Policy pursuant to North Carolina General Statutes §58-
                41-15. The effective date of cancellation provided in the notice shall be the
                Cancellation Date. Notice to Named Insured of cancellation shall be mailed at
                least:
                       1.   10 days before the Cancellation Date if Company cancels for
                            nonpayment of premium;
                       2.   10 days before the Cancellation Date if Company cancels due to
                            increased hazard or material change in the risk assumed under this
                            Policy; or
                       3.   30 days before the Cancellation Date for any other reason permitted
                            under the North Carolina General Statutes or any regulations related
                            thereto.
             C. In the event that this Policy is cancelled, then Company will refund premium
                pro-rata, less the amount of any payments made to Insured under this Policy
                and the reasonable costs incurred by Insured to administer this Policy.
             D. Cancellation of this policy will not change Company's obligations with respect to
                any Scheduled Event that was reported to Company before the Cancellation
                Date. In the event that this Policy is cancelled, no Grace Period shall apply.
IX       GENERAL PROVISIONS
             A. Construction of Policy. The objective of this Policy is to provide insurance
                coverage for fortuitous events and not for repeatedly recurring events. This
                Policy shall be interpreted so as to give effect to this objective.
             B. No Third Party Beneficiary. The provisions of this Policy are solely for the
                benefit of Insured and Company and their respective assigns and may be
                enforced only by Insured and Company and their respective assigns. There
                are no third-party beneficiaries to this Policy. Company will make no payments
                to any party other than Insured, and no party other than Insured (and its
                assigns) shall have the right to enforce the obligation of Company to make any
                payments to Insured.
             C. Subrogation and Salvage.
                       1.   If Insured has rights to recover damages from a third party related to
                            an Actual Net Loss for which Company makes payment under this
     {GFM-01038559.DOC-}                      32
          Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 34 of 38
                       Policy, those rights are transferred to Company to the extent of
                       Company's payment. Insured shall take any and all action to secure
                       Company's rights and may do nothing after learning of the
                       Scheduled Event to impair them.
                  2.   Company is entitled to recover from Insured all or part of any
                       payment made under this Policy which the Insured subsequently is
                       paid or recovers from another party, including income received from a
                       contract that was subject to a Continuing Resolution event (see
                       Scheduled Event 10).
        D. Amendments. This Policy may only be amended by an endorsement executed
           by an authorized representative of Company; provided, however that no
           endorsement that reduces coverage, increases the premium due, or otherwise
           materially changes the terms of this Policy shall be effective unless Named
           Insured consents to such endorsement.
        E. Entire Agreement. This Policy constitutes the entire agreement between
           Insured and Company with respect to the matters covered herein. This Policy
           supersedes all prior and contemporaneous agreements and oral understandings
           among Insured and Company with respect to such matters.
        F. Choice of Law. This Policy and all questions with respect to the rights and
           obligations of Company and Insured, the construction, enforcement, and
           interpretation hereof, shall be governed by the laws of the State of North
           Carolina, without regard to conflict of laws provisions.
        G. Bankruptcy. The bankruptcy or insolvency of Insured will not relieve Company
           of any obligation under this Policy.
        H. Concealment, Misrepresentation and Fraud.
                       Any fraud, misrepresentation, concealment or nondisclosure with
                       respect to (a) information provided to Company or its affiliates in
                       connection with the acceptance of risk under this Policy; or (b)
                       information provided with respect to the reporting of a Scheduled
                       Event or Actual Net Loss pursuant to Section V of this Policy shall
                       render this Policy void.
                  2.   If this Policy is voided pursuant to Section IX.H.1, Insured will be
                       liable to refund to Company any payments Company may have
                       made to Insured under this Policy.
            Inspection of Insured's Records. Company may examine and audit the books
            and records of Insured as it may relate to this Policy at any time during the
            Policy Period and up to three years after the date of any payment made by
            Company under this Policy.
            Changes in Exposure. If, during the Policy Period, any Insured merges into or
            consolidates with another organization such that Insured is not the surviving
            organization; or if another organization, or person, or group of organizations
{GFM-01038559.DOC-}                      33
     Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 35 of 38
             and/or persons acting in concert acquires more than 50% of the ownership
             interest of any Insured, then, at Company's option, coverage under this Policy
             will end as of the date and time ownership, control or affiliation was transferred
             to the other party. Insured must give Company written notice of such merger,
             consolidation or acquisition as soon as practicable, together with such
             information as Company may reasonably request.
         K. Assignment. No Insured may assign any of its interest in or rights under this
            Policy without the prior written consent of Company.
         L. Headings. Headings and section titles in this Policy have been included for
            convenience only and form no part of the terms and conditions of this Policy.
         M. Application of Provisions of Scheduled Events. Any right of Company to cancel,
            void or endorse coverage under this Policy may be applied to the Policy as a
            whole or, at Company's discretion, to one or more Scheduled Events without
            disturbing any other provision of the Policy.
         N. Authorization.      By acceptance of this Policy, all Insureds agree that the
            Named Insured identified in the Declarations shall act on behalf of all Insureds
            with respect to all obligations under the Policy.
E~~C~S~[~=J
 Any notice or other communication to Company under this Policy shall be in writing and
 shall be deemed given upon receipt by Company at the mailing address set forth below or
 at such other address or email address as Company shall hereafter furnish in writing to
 Insured.
                 Series 1 of Oxford Insurance Company NC LLC
                 c/o Oxford Management Company LLC
                 954 Ridgebrook Road, Suite 100
                 Sparks, MD 21152




 (GFM-01038559.DOC-}                      34
      Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 36 of 38
Actual Net Loss Insurance Policy                                Endorsement #1

                                    ENDORSEMENT


This endorsement, effective on 12/3012017 at 12:01 a.m., forms a part of:
Policy Number:         BSL-17-NC
Issued to:             Buckley Sandler, LLP
By:                    Series 1 of Oxford Insurance Company NC LLC


               EXCLUDED DEDUCTIBLE ENDORSEMENT
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Terms in bold shall have the definitions provided in Policy BSL-17-NC (the Policy), into
which this Endorsement #1 is incorporated.

This endorsement modifies the insurance provided under the Policy by adding the
following Section VI.EE (Exclusions}:

            EE. with respect to Scheduled Events 14, 15, 16, and 17, any actual
loss, damage or expenses under a Covered Policy with a deductible less than or equal
to $2,500.




                                               SERIES 1 OF OXFORD INSURANCE
                                               COMPANY NC LLC



                                               By:
                                                     Mary Claire GofF
                                                     Authorized Person




{GFM-D1038553.DOCX-}

   Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 37 of 38
Actual Net Loss Insurance Policy                                   Endorsement #2

                                      ENDORSEMENT


This endorsement, effective on 12/30/2017 at 12:01 a.m., forms a part of:
Policy Number:          BSL-1~-NC
Issued to:              Buckley Sandier LLP
By:                     Series 1 of Oxford Insurance Company NC LLC


               AGGREGATE DEDUCTIBLE ENDORSEMENT
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Terms in bold shall have the definitions provided in Policy BSL-17-NC (the Policy), into
which this Endorsement #2 is incorporated.

This endorsement modifies the insurance provided under the Policy by adding the
following subsection EE to Section V1 (Exclusions}:

      EE.    With respect to Scheduled Event 38, the voluntary termination by any of the
             following individuals of his employment with Insured:

             1.   Benjamin B. Klubes
             2.   David S. Krakoff
             3.   John P. Kramer
             4.   Jeffrey P. Naimon
             5.   Andrew L. Sandler
             6.   Christopher M. Witeck


                                          SERIES 1 OF OXFORD INSURANCE
                                          COMPANY NC LLC

                                                  ~~!"~~    C,.C.cZc.c..t

                                          BY
                                               Mary Claire Goff
                                               Authorized Person




{GFM-01045263. QOCX-}

   Case 3:19-cv-00522-FDW-DSC Document 1-1 Filed 10/09/19 Page 38 of 38
